Citation Nr: 1550351	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-18 256	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to July 20, 2011, and higher than 20 percent since, for left lower extremity shin splints.

2.  Entitlement to an initial rating higher than 10 percent prior to July 20, 2011, and higher than 20 percent since, for right lower extremity shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to July 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, in support of her claim (which, at the time, was for an initial compensable rating for her shin splints, meaning a rating higher than 0 percent), the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, in other words at a Travel Board hearing.

The Board subsequently, in May 2011, remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration.

In a May 2012 rating decision, on remand, the Appeals Management Center (AMC) granted entitlement to additional compensation for the shin splints, not only increasing the initial rating for this disability from 0 to 10 percent, retroactively effective from July 14, 2007, but also assigning this level of higher rating for each leg (i.e., separate ratings instead of just a single, collective rating).  

The Board again remanded the claims in July 2014.

And in a January 2015 rating decision, following that additional remand, the AMC again increased the rating for the shin splints, this time from 10 to 20 percent for each leg, but only retroactively effective from July 20, 2011.  The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (A decision awarding a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).  So the claims now concern whether she was entitled to initial ratings higher than 10 percent for this disability prior to July 20, 2011 (i.e., from July 14, 2007 to July 19, 2011), and whether she has been entitled to ratings higher than 20 percent since.

Regrettably, these claims require still further development before being decided on appeal, so the Board is again remanding them to the AOJ.

Consider also that, as was noted in the previous remand, the additional issue of entitlement to service connection for a congenital joint disorder aggravated by service has been raised by the record, but has not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not have jurisdiction over this additional claim, so is again referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

During her February 2011 Travel Board hearing, the Veteran indicated her shin splints had gotten worse since her last VA compensation examination.  As evidence of this, she pointed out that she had experienced more pain in her shins at her still relatively new job at Wal-Mart because she had to do a lot of walking.  She also indicated she had a significant amount of burning in the bottom of her feet, and that her legs often turn purple, but she admitted these additional impairments may be due to some other disorder, acknowledging she does not know what is causing these other problems.  She added that she was still nonetheless experiencing an increasing amount of pain in her shins.  It was a dull, constant pain, not a stabbing pain.  She rated the intensity of the pain as a four on a scale of one to ten.  She routinely took Tylenol and soaked her legs in a hot tub.

A relatively short time later, in May 2011, the Board remanded the Veteran's claim, in part, to have her undergo a VA medical examination reassessing the severity of her bilateral shin splint disability, including to determine whether the symptoms she was experiencing in the bottom of her feet and the discoloration in her legs were attributable to her shin splints (i.e., to her service-connected disability) or, instead, something unrelated, such as some sort of circulatory disorder.


The Veteran had this requested VA medical examination in June 2011.  The examiner noted the Veteran was being examined for shin splints with symptoms referable to her lower legs and feet, causing them to turn purple.  Her left and right foot symptoms were pain, swelling, heat, redness, stiffness, weakness, and lack of endurance in her lower legs and whole feet.  There was fatigability in her thighs and feet, and there was purple discoloration and her toes popped.  The left and right foot exams were the same in terms of the findings.  There was no evidence of swelling, weakness, or abnormal weight bearing.  There was however evidence of painful motion in that the Veteran was able to hyperextend her feet, which caused discomfort in the arches of both feet and mottling of her skin.  There was tenderness in the mid arch.  The indication of instability was that she was able to subluxate her ankles in her midfoot areas due to severe ligament laxity.  There was objective evidence of other abnormality with similar findings noted in her knees, shoulders, and hands.  Her gait was normal, however, she could moderately to severely hyperextend her knees.  The examiner's diagnosis was moderate-to-severe ligamentous laxity and subluxation in both feet/midfoot area, mild circulatory embarrassment with subluxation and dependency, and connective-tissue disorder (Ehler-Danlos syndrome).  According to the examiner, this had a significant occupational effect due to the associated pain.  The examiner surmised it had a moderate effect on chores, shopping, sports, and recreation and a mild effect on exercise and traveling.  There was no effect on feeding, bathing, dressing, toileting, or grooming.  Additionally, the examiner concluded the Veteran's then current foot discoloration and pain were related to her service-connected shin splints and at least as likely as not (50/50 probability) permanently aggravated by her service.  He recommended a circulatory examination for further clinical evaluation and workup.

The Veteran consequently had an arteries/veins and peripheral nerves examination later in June 2011.  This additional examiner noted the Veteran described Raynaud's symptoms of her upper and lower extremities.  She gets some purple discoloration of her lower extremities and feet after being on her feet for a prolonged period of time.  She experienced mild numbness/tingling and sensation of fatigue/pain in her lower extremities that improved if she got off her feet and put her legs up.  She believed she might have trace edema.

The examiner found no evidence of Raynaud's and no edema.  There was however an interim diagnosis of left lower extremity deep vein thrombosis (DVT).  This prevented certain tests from being done because of a left lower extremity blood clot.  An X-ray of the lower leg was taken and was compared with the exam from December 2007.  In the discussion, the examiner indicated:

Alignment of the right and left tibia, fibula is well with no acute fracture or dislocation.  No focal periosteal reaction identified.  Stable small focal calcific density anterior to the lower right tibia, may reflect old trauma sequela or small focal phlebolith.  This is seen on prior examination.  

The examiner's impression was that there was normal radiographic appearance of the bilateral tibia and fibula with no acute fracture or dislocation.  The examiner also did an X-ray exam of the feet and found the bony alignment of the feet to have been normal with no acute fracture or dislocation identified.  The final diagnosis was DVT of the left leg and shin splints.  

The Veteran's treatment records reflect many instances of leg pain, leg swelling, and purple coloration while she received treatment for DVT.  The first VA medical record reflecting a diagnosis of DVT was the VA medical examination in June 2011.  That examiner noted the Veteran had a history of DVT since her first pregnancy.  Since that exam, she has received significant treatment from VA for the DVT.  Though that exam in June 2011 mentioned the DVT, the examiner never actually made a connection between the Veteran's DVT and her shin splints.  Because the examiner failed to indicate whether the Veteran's symptoms were attributable to her shin splints entirely versus her DVT or a combination of both, medical comment is needed to assist in making this important determination.  See Mittleider v. West, 11 Vet. App. 181 (1998) (explaining that, where it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that this reasonable doubt be resolved in the Veteran's favor and such signs and symptoms 

attributed to the service-connected disability); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (providing an example of when separate diagnoses with overlapping symptoms should be service connected together as one disability).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, these claims are again REMANDED for the following still additional development and consideration:

1.  Obtain additional medical comment clarifying:

a.  whether the pain the Veteran is experiencing in the bottom of her feet and the discoloration in her leg are the result of her shin splints, or instead her DVT, or because of a combination of the two.

b.  alternatively the likelihood (very likely, as likely as not, or unlikely) the DVT is secondary to the shin splints, meaning the shin splints either are causing OR aggravating the DVT.

c.  the likelihood (very likely, as likely as not, or unlikely) the DVT was otherwise directly caused or aggravated by the Veteran's military service.

When responding, it is essential the examiner discuss the underlying rationale for all opinions expressed, based on his/her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be provided without resorting to mere speculation, the examiner should so indicated but, more importantly, provide explanation as to why this is so and note what, if any, additional evidence would permit a more definitive response.

2.  Then readjudicate these claims in light of this and all other additional evidence.  If higher ratings are not granted to the Veteran's satisfaction, send her and her representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

